Title: To Alexander Hamilton from Daniel Jackson, 2 July 1799
From: Jackson, Daniel
To: Hamilton, Alexander


          
            Sir
            Newport July 2d 1799
          
          I this day received your Letter of the 22d June and shall be happy in closing my recruiting accounts with the gentleman you shall name I wish at the same time the recruiting officers that have received money from me may be settled with. My books by mistake were left at my old Quarters which prevents me from stating to you precisely what money remains in my hands—
          I could wish Sir for your orders for a General Court Martial to sitt at Fort Wolcott for the trial of such prisoners as may be brought before the Court.
          A list of the officers in this vicinity you have herewith enclosed. Direction have been given by me to have the returns made out according to General orders transmitted, and I expect it will take some longer time for the Commanding officers of Companys to transmit them to me, owing to the distance and the number thay will have to make out.
          There are at this season of the year so many Gentlemen from the Southward, and other places who have taken up Houses in this place, that I am unable to procure any decent Quarters at present. I wish to suggest to you the propriety of my remaining in my old quarters untill I shall be able to procure them here. This is what an old soldier will blush to ask speak or think, even without quarters, if his commanding officer does not think he can be of as much service in another place. As Majr. Tussard remains in my district, his family being well situated here, and it is probable he will at present remain chiefly here to compleat the works begun. When I left Castle William the number of Artillers. and Engineers were about eighty, and about forty marrines, some times about ninety sailors fixing the rigging of the Constitution Frigate, all which requires considerable attention from the Commanding officers. After making what arrangements are necessary here at present I shall return in a few Days, to transmit you the returns, for the Month of June, and there shall wait your future orders
          I am very respectfully, Sir your obedient Servant
          
            Danl. Jackson
          
          to Majr. Genl. A Hamilton
        